DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/21/2021 Amendment and RCE.
Claims 1-20 are pending and examined.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,557,886 to Nahum et al. (hereafter Nahum) in view of PGPub. 2017/0138998 to Lin et al. (hereafter Lin) with support of US 8,904,085 to Hobbet et al. (hereafter Hobbet).
Regarding independent claim 1, Nahum teaches a test rack comprising: 
a plurality of memory device test boards (FIG. 3: plurality of tester slices 340A-340N), wherein each of the plurality of memory device test boards comprises a plurality of memory device test resources (many DUTs can be connected to a single tester slice, see 9:38-39), and wherein each of the plurality of memory device test boards comprises a separate processing device (FIG. 3: e.g. tester slice 340A comprising at least site module 310A) allocated to the plurality of memory device test resources of a corresponding memory device test board, and wherein the separate processing device of each of the plurality of memory device test boards is to perform operations comprising: 
FIG. 3: DUT1, which could be a SATA drive or SSD drive, see 13:66 to 14:4) FIG. 2 of Hobbet shows support that a SSD drive comprising a SSD controller 240 and a SSD memory 144);
identifying a first test to be performed for the first memory device of the first memory sub-system (FIG. 8: downloading the first test plan on first primitive(s)/test slice(s) in step 804), wherein the first test comprises a set of first test instructions to be executed in performance of the first test (i.e. test flow, see 16:1-6); and 
causing one or more instructions of the first test instructions to be transmitted to the first memory sub-system controller at the first memory sub-system FIG. 6: i.e. carry out the corresponding test flow for each DUT1.  With support from FIG. 2 of Hobbet, the SSD controller 240 receiving information and controlling the operation of SSD memory 144).

Lin teaches, in FIGS. 1-2, a test resource comprising an interface module and plurality of testing circuits for testing if pin connections between the connection interface CI and interface module 100 are properly established before the pins P1 and P2 ready for transmitting/receiving data, wherein the pins are considered IO components (see paragraph [0019]-[0022]).
Since Nahum and Lin are both from the same field of endeavor, the purpose disclosed by Lin would have been recognized in the pertinent art of Nahum.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to check for proper connections between testing slices and DUTs of Nahum as suggested in Lee in order to efficiently detect the defect electronic device (see Lin, paragraph [0004]).
Regarding dependent claim 2, Nahum further teaches wherein the separate processing device of each of the plurality of memory device test boards is to perform operations further comprising: detecting that a second memory sub-system has engaged with a second memory device test resource of the plurality of memory device test resources of the corresponding memory device test board, wherein the second memory sub-system comprises a second memory sub-system controller and a second memory device (FIG. 3: DUT1-DUTm of test slice 340B may also be SATA drives or SSD drives, also see support from Hobbet); identifying a second test to be performed for the second memory device of the second memory sub-system, wherein the second test comprises a set of second test instructions to be executed in performance of the second test; causing one or more instruction of the set of second test instructions to be transmitted from the second memory device test resource to the second memory sub-system; and transmitting a first signal to the first memory sub-system and a second signal to the second memory sub-system, wherein the first signal and the second signal cause the i.e. first plurality of primitives/tester slices to be testing a first  plurality of DUTs under a given test plan while second plurality of primitives/tester slices to be testing a second plurality of DUTs under a different test plan, see 12:4-19, also see FIGS. 3 and 8).
Regarding dependent claim 3, Nahum implicitly teaches wherein the processing device of each of the plurality of memory device test boards is to perform operations further comprising: receiving, from the first memory sub-system, a first set of test results for the first test performed for the first memory device (FIG. 3: it is seen that corresponding test result(s) of the DUTs controlled by FPGA 316 are stored in memory 308).
Regarding dependent claim 4, Lin teaches wherein the one or more IO components of the first memory device test resource comprise a first set of serial input/output (IO) pins configured to couple to corresponding serial IO receptacles of the first memory sub-system (e.g. 2 differential pairs of USB 2.0 serial data pins, see paragraph [0003]) and a second set of IO pins configured to couple to corresponding non-serial IO receptacles of the first memory sub-system (e.g. 4 pairs of power and ground pins, see paragraph [0003]), and wherein the one or more instructions of the set of first test instructions are transmitted to the first memory sub-system controller via the first set of serial IO pins (because data is transferred/received during test).
Regarding dependent claim 5, Nahum teaches wherein the processing device of each of the plurality of memory device test boards is to perform operations further comprising: causing a test condition component of the first memory device test resource to generate a first test condition to be applied to the first memory sub-system based on the set of first test instructions for the first test to be performed for the first memory device (e.g. the site modules running test on DUTs, which generating heat and creating test condition related to temperature for each primitive/test slice within the enclosure 450 as shown in FIG. 4A, see 12:20-35); and inherent receiving, from a test resource monitoring component of the first memory device test resource, data associated with one or more conditions within the first memory device test resource, wherein the one or more conditions comprise the first test condition generated by the test condition component (test data corresponding to the temperature created).
Regarding dependent claim 6, Nahum teaches wherein the processing device of each of the plurality of memory device test boards is to perform operations further comprising: causing the test condition component to generate a second test condition to be applied to the first memory sub-system while the first test is performed at the first memory device (i.e. the current testing of DUTs supplying the heat, which is need to test the DUTs at higher temperature, see 12:20-35).
Regarding dependent claim 7, Nahum teaches wherein the test condition component comprises at least one of a temperature controller or a voltage controller (e.g. fans and/or vent inside the primitive to cool the DUTs, see 12:32-35) and the test resource monitoring component inherently comprises at least one of a temperature monitoring component, a voltage monitoring component, a current monitoring component, or a humidity monitoring component (in this case, a temperature monitoring component is needed to monitor the temperature required for the DUTs under test).
Regarding independent claim 8, Nahum teaches a system comprising: 
a memory device (FIG. 3: e.g. a DUT, which could be a SATA drive or SSD drive, see 13:66 to 14:4.  FIG. 2 of Hobbet shows support that a SSD drive comprising a SSD controller 240 and a SSD memory 144); and 
a processing device operatively coupled to the memory device (FIG. 3: system controller 301
receiving, from a requestor (e.g. from a first user, see 12:4-19), a first request for a test to be performed for a memory sub-system at a memory device test rack (FIG. 8: first test plan for one of first subset of primitives in step 802, wherein a memory sub-system controller of the memory sub-system is to execute one or more instructions of a set of test instructions for the memory device in performance of the test (FIG. 6: i.e. carry out the corresponding test flow for each DUT.  With support from FIG. 2 of Hobbet, the SSD controller 240 receiving information and controlling the operation of SSD memory 144, wherein the SSD memory 144 is seen comprising with plurality of memory devices coupled to channels 0-N), and wherein the memory device test rack comprises a plurality of memory device test boards (FIG. 2: plurality of primitives for the test rack as shown) each comprising a plurality of memory device test resources (many DUTs can be connected to a single tester slice, see 9:38-39), and wherein each of the plurality of memory device test boards comprises a separate processing device allocated to the memory device test resources of a corresponding memory device test board (FIG. 3: site module(s) 310A/310B); 





Nahum does not teach the strike through limitations.
Lin teaches, in FIGS. 1-2, a method for testing proper connections between a test resource and DUT comprising step of: entering a loop mode to transmit and receive testing data through pins P1 and P2 and conducting path 200, and determining if the connection is successfully established (see paragraphs [0021]-[0022]); a visualize module for showing the test result of the pin connections (see paragraph [0023]); and initiating execution of the corresponding procedures after the testing result determined proper (see paragraph [0021]).
Since Nahum and Lin are both from the same field of endeavor, the purpose disclosed by Lin would have been recognized in the pertinent art of Nahum.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to check for proper connections between testing slices and DUTs of Nahum as suggested in Lee in order to efficiently detect the defect electronic device (see Lin, paragraph [0004]).
Regarding dependent claim 9, Nahum teaches wherein the processing device is to perform operations further comprising: receiving, from the requestor, one or more operations to be performed during the test for the memory device of the memory sub-system (FIG. 8: e.g. downloading the first test plan in step 804); and transmitting the set of test instructions comprising the one or more operations to the separate processing device allocated to the i.e. sending test flow according to first test plan to the DUT, see 16:1-6).
Regarding dependent claim 10, Lin teaches wherein the set of test instructions are transmitted to the separate processing device responsive to detecting that the one or more IO components of the memory sub-system have engaged with the one or more corresponding IO components of the available memory device test resource (i.e. initiating execution of the corresponding procedures after the testing result of pin connections, see paragraph [0021]).
Regarding dependent claim 11, Nahum implicitly teaches wherein the one or more operations correspond to at least one of a test condition generated by a test condition component of the available memory device test resource during the test (e.g. the site modules running test on DUTs, which generating heat and creating test condition related to temperature for each primitive/test slice within the enclosure 450 as shown in FIG. 4A, see 12:20-35), or one or more of a read operation, a write operation, or an erase operation performed at the memory device during the test (it is seen that read, write, erase operations are essential in testing if SSD is properly function).
Regarding dependent claim 12, Nahum teaches wherein the test condition comprises at least one of a temperature of ambient air surrounding the memory sub-system or a voltage of a power supply signal provided to the memory sub-system by the available memory device test resource (i.e. temperature within the enclosure, see FIG. 4A, see 12:20-35).
Regarding dependent claim 13, Nahum implicitly teaches wherein the first request for the test to be performed for the memory device comprises one or more operations corresponding to a test condition to be applied to the memory sub-system during the test and wherein the available memory device test resource is further determined based on an indication of whether e.g. the site modules running test on DUTs, which generating heat and creating a temperature for each primitive/test slice within the enclosure 450 for further test, see 12:20-35).
Regarding independent claim 14, Nahum teaches a test rack comprising: 
a first memory device test board (FIG. 8: one of the first subset of primitives/test slices loaded with first test plan in a tester as in step 804) comprising a first plurality of memory device test resources (many DUTs can be connected to a single tester slice, see 9:38-39.  DUTs could be a SATA drive or SSD drive, see 13:66 to 14:4) and a first processing device, wherein the first processing device is allocated to the first plurality of memory device test resources (FIG. 3: site module(s) 310A/310B within the primitive/test slice), and wherein the first processing device is configured to facilitate performance of a test at a memory device of a memory sub-system  by transmitting one or more instructions of a set of test instructions to a memory sub-system controller of the memory sub-system (FIG. 2 of Hobbet shows support that a SSD drive comprising a SSD controller 240 and a SSD memory 144), 
a second memory device test board (FIG. 8: one of the second subset of primitives/test slices loaded with second test plan in a tester as in step 808) comprising a second plurality of memory device test resources (many DUTs can be connected to a single tester slice, see 9:38-39) and a second processing device, FIG. 3: site module(s) 310A/310B within the primitive/test slice), and wherein the second processing device is configured to facilitate performance of the test at the memory device of the memory sub-system coupled to a second memory device test resource of the second plurality of memory device test resources (performing second test plan) responsive to the first processing device of the first memory device test board being unavailable to facilitate the performance of the test (because site modules of first subset of primitives/test slices do not have second test plan).
Nahum does not teach the strike through limitations.
Lin teaches, in FIGS. 1-2, a test resource comprising an interface module and plurality of testing circuits for testing if pin connections between the connection interface CI and interface module 100 are properly established before the pins P1 and P2 ready for transmitting/receiving data, wherein the pins are considered IO components (see paragraph [0019]-[0022]).
Since Nahum and Lin are both from the same field of endeavor, the purpose disclosed by Lin would have been recognized in the pertinent art of Nahum.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to check for proper connections between testing slices and DUTs of Nahum as suggested in Lee in order to efficiently detect the defect electronic device (see Lin, paragraph [0004]).
Regarding dependent claim 15, Lin teaches wherein the first processing device is to perform operations comprising: detecting that one or more IO components of the first memory device test resource of the plurality of memory device test resources have engaged with the one or more corresponding IO components of the memory sub-system (see paragraphs [0019]-[0022]).  
Nahum teaches identifying the test to be performed for the memory device of the memory sub-system (e.g. first test plan), wherein the test comprises one or more test instructions to be executed in performance of the test; and causing the one or more instructions of the set of test instructions to be transmitted to the memory sub-system controller via inherently pin(s) the first memory device test resource, wherein the test is performed by the one or more instructions of the set of test instructions executing at the memory sub- system (i.e. sending test flow according to first test plan to the DUT, see 16:1-6).
Regarding dependent claim 16, Nahum implicitly teaches wherein the first processing device is to perform operations further comprising: receiving, from the memory sub-system controller, a first set of test results for the test performed for the memory device (FIG. 3: it is seen that corresponding test result(s) of the memory device of SSD is temporary stored in SSD controller, then memory 308).
Regarding dependent claim 17, Nahum teaches wherein the first processing device is to perform operations further comprising: causing a test condition component of the first memory device test resource to generate a first test condition to be applied to the memory sub-system based on the set of test instructions for the test to be performed for the memory device (e.g. the site modules running test on DUTs, which generating heat and creating test condition related to temperature for each primitive/test slice within the enclosure 450 as shown in FIG. 4A, see 12:20-35); and inherently receiving, from a test resource monitoring component of the first memory device test resource, data associated with one or more conditions within the first memory device test resource, wherein the one or more conditions comprise the first test test data corresponding to the temperature created).
Regarding dependent claim 18, Nahum teaches wherein the test condition component comprises at least one of a temperature controller or a voltage controller (e.g. fans and/or vent inside the primitive to cool the DUTs, see 12:32-35) and the test resource monitoring component inherently comprises at least one of a temperature monitoring component, a voltage monitoring component, a current monitoring component, or a humidity monitoring component (in this case, a temperature monitoring component is needed to monitor the temperature required for the DUTs under test).
Regarding dependent claim 19, Lin teaches, in FIGS. 1-2, a method for testing proper connections between a test resource and DUT comprising step of: entering a loop mode to transmit and receive testing data through pins P1 and P2 and conducting path 200, and determining if the connection is successfully established (see paragraphs [0021]-[0022]); a visualize module for showing the test result of the pin connections (see paragraph [0023]); and initiating execution of the corresponding procedures after the testing result determined proper (see paragraph [0021]).
Regarding dependent claim 20, Lin teaches process for testing proper connections between a test resource and DUT comprising step of: entering a loop mode to transmit and receive testing data through pins P1 and P2 and conducting path 200, and determining if the connection is successfully established (see paragraphs [0021]-[0022]); a visualize module for showing the test result of the pin connections (see paragraph [0023]); and initiating execution of the corresponding procedures after the testing result (see paragraph [0021]).
Nahum teaches wherein the second processing device is to perform operations comprising: receiving a request to facilitate performance of the test at the second memory device test resource of the second plurality of memory device test resources (FIG. 8: request to perform second test plan in step 806-808 ); identifying a test to be performed for the memory device of the memory sub-system (e.g. second test plan) wherein the test comprises one or more test instructions to be executed in performance of the test; and causing the one or more instructions of the set of test instructions to be transmitted to the memory sub-system, wherein the test is performed by the one or more test instructions executing at the memory sub- system (i.e. sending test flow according to second test plan to the DUT, see 16:1-6).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, 14 have been considered.  A new reference, Lin is provided to support the limitations that input/output (IO) pin components of a DUT are tested for proper connections before other procedures are carried out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824